Title: From George Washington to Benjamin Lincoln, 6 November 1783
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir,
                     Rocky Hill 6th Novr 1783.
                  
                  As the Gentlemen who are now remaining of my family, propose to honor me with their Company to my Ho. in Virginia & will of course need a little of their Pay, you would oblige both them & me, if you could devise a method by which three or four Months of it could be obtained.  I am Dr Sir Yr Most Obed. & Affe Servt
                  
                     Go: Washington
                  
               